El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La presente cansa se originó en la Corte Municipal de Yieques, y conoció de ella en grado de apelación, mediante celebración de nuevo juicio, la Corte de Distrito de Huma-cao, la que dictó la siguiente sentencia:
“Iíoy día 15 de noviembre de 1913, día señalado para la vista de este caso, compareció El Pueblo de Puerto Rico por su Fiscal, -y el acusado en propia persona y por su abogado Adrián Agosto. Se dió lectura a la acusación, a la que contestó el acusado alegando su inocencia. Pasó la prueba, informaron las partes y la Corte declara culpable al acusado del delito de infracción a la Ley de Rentas Inter-nas y le impone la pena de cien dollars de multa y en defecto de pago a sufrir un mes de cárcel y las costas.”
Contra esa sentencia se ha interpuesto por el acusado recurso de apelación para ante esta Corte Suprema.
En la denuncia que lleva por título “El Pueblo de Puerto Rico, v. A. Alvarez y Hermanos, de San Juan,” se imputa a Serafín Alvarez, socio de la casa comercial de A. Alvarez y Hermanos, de San Juan, el hecho de haber vendido 17 cajas de ron de varias marcas, y una caja de anís, sin estar el acu-*97sado provisto de la correspondiente patente ai por mayor, para vender los referidos licores, infringiendo así la sección 18 de la Ley de Arbitrios de Puerto Pico de 1911.
En el día de hoy, 27 de junio, hemos decidido otro recurso de apelación No. 674, también interpuesto por Serafín Alvarez contra sentencia que en la misma fecha, 15 de noviem-bre de 1913, pronunció la Corte de Distrito de Humacao, con-denándolo igualmente por delito de infracción a la Ley de Eentas Internas.
En uno y otro delito no hay más diferencia que la de que en la presente cansa se trata de la venta de 17 cajas de ron y 1 caja de anís, y en la otra causa, de la venta de dos cajas de vino.
Las pruebas han sido las mismas en una y en otra cansa, pues las partes estipularon que sólo se practicaran pruebas en uno de los dos casos, y el otro fuera sometido a la decisión de la corte por los méritos de las mismas pruebas.
Los motivos de error alegados en uno y otro recurso para sostener la revocación de la sentencia apelada, son idénticos; y después de examinar dos de ellos en el número 674, sin entrar en el examen de los demás, por estimarlo innecesario, llegamos a la conclusión de que la prueba era insuficiente para sostener la sentencia apelada.
Las mismas consideraciones de hecho y de derecho consig-nadas .en la opinión emitida al resolver el caso No. 674, son aplicables al presenté, y en vista de esas razones que aquí damos por reproducidas, es de revocarse la sentencia apelada.

Revocada la sentencia apelada y ab suelto el ■ acusado.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.